Citation Nr: 1726258	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-44 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to March 26, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Donald Donati, Attorney at Law 


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1968 to April 1972 and from September 2002 to March 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Board remanded the appeal for further development, to include providing the Veteran with a new VA psychological examination.  The RO afforded the Veteran an examination for his PTSD in March 2016.

The July 2009 rating decision granted entitlement to service connection for PTSD with an initial evaluation of 10 percent, effective April 15, 2009.  The Veteran filed a notice of disagreement with this initial rating in April 2010 and certified his appeal to the Board in a timely manner.  In a May 2016 rating decision, the RO granted an evaluation of 30 percent for the service-connected PTSD, effective March 26, 2016.  As this does not constitute a full grant of the benefits sought, the Board shall evaluate the claim for the entire appeal period.

The issue of entitlement to apportionment of the Veteran's VA compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 21, 2010, the Veteran's service-connected PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From September 21, 2010, to the present day, the Veteran's service-connected PTSD has been productive of occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking and mood due to symptoms to include impaired impulse control and violent outbursts.  




CONCLUSION OF LAW

1.  Prior to September 21, 2010, the criteria for a schedular rating of 30 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From September 21, 2010, to the present day, the criteria for a schedular rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for PTSD

The Veteran has been service-connected for PTSD under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130, and was rated as 10 percent disabled prior to March 26, 2016.  He seeks a rating in excess of 10 percent for this time period.  Additionally, he received a 30 percent rating for PTSD, effective March 26, 2016.  The Board shall evaluate entitlement to a rating in excess of these ratings for the entirety of the appeal period.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107 (b).

DC 9411, and other DCs addressing psychiatric disabilities, is addressed under the General Rating Formula for Mental Disorders, which authorizes compensable ratings of 10, 30, 50, 70, and 100 percent. 

A 10 percent rating for PTSD and chronic adjustment is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted under DC 9411 when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9434.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild sleep impairment) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers). A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Analysis

As noted above, the RO awarded the Veteran an initial rating of 10 percent, effective April 15, 2009 for his service-connected PTSD, and a rating of 30 percent, effective March 26, 2016.   

For the reasons discussed below, the Board believes that an increased initial rating for the period from April 15, 2009 to the date of the VA examination that indicated in increase in severity, September 21, 2010, an increased initial rating from 10 to 30 percent is warranted.  From September 21, 2010 to the present day, an increased rating from 30 to 70 percent is warranted.  

A. 
April 15, 2009 to September 21, 2010

Review of the medical and lay evidence of record demonstrates that the Veteran's disability picture most closely approximates the level of severity warranting a 30 percent rating during this time period.

In July 2009, the RO afforded the Veteran a psychological examination.  He reported experiencing symptoms including nightmares, sleep impairment, irritability, angry outbursts, and efforts to avoid thoughts, feelings, conversations, activities, places, and people that reminded him of prior traumatic events. The examiner noted that he was neatly groomed, cooperative, friendly, and displayed a good mood, normal speech and normal psychomotor activity.  His affect, orientation, judgment, thought process, and attention were within normal limits.  He denied experiencing delusions, panic attacks, hallucinations, or suicidal and homicidal ideation.  He did not display inappropriate or ritualistic behavior.  His impulse control was fair.  

The examiner noted that the Veteran had been married to his current wife for 12 years, although his irritability occasionally strained their relationship.  He also had a supportive relationship with his daughter.  He was employed full time as a ROTC instructor and planned to retire within the following year.  He acknowledged that he had been reprimanded for displaying impatience with his students.  He reported having friends and associates at work, church, and in the community.  He did not report any problems with activities of daily living and was capable of managing his financial affairs.  The Veteran was assigned a GAF score of 65.  The examiner opined that the Veteran demonstrated an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD/mental condition signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  She noted that the occasional decrease in work efficiency resulted when the classroom discussion centered on the Veteran's wartime experiences, as he would feel heightened distress and sensitivity regarding the topic.  The Veteran reported that he had left the classroom and ended a conversation with a student due to his anger and sadness regarding his military career.  However, no significant problems with employment or family relationships were reported. 

A July 2009 VA treatment record noted that the Veteran was alert and oriented, neatly groomed, and demonstrated no impairment of thought process or communication abilities.  He displayed a full range affect and normal speech abilities.  There was no evidence of hallucinations, delusions, memory loss, or history of violence.  The Veteran reported experiencing nightmares, intrusive thoughts, re-experiencing, avoidance tendencies, emotional numbness, detachment from others, extreme irritability, sleep impairment, hypervigilance, and an exaggerated startle response.  He denied suicidal and homicidal ideation.  

Group therapy treatment records between July 2009 and August 2010 documented the Veteran's discussions regarding his anger, relationship conflicts, short temper, nightmares, and sleep impairment. 

In January 2010, the Veteran screened positive for PTSD, while reporting nightmares, hypervigilance and avoidance tendencies, as well as occasional suicidal ideation. 

In March 2010, the Veteran submitted a statement in support of his claim, in which he reported symptoms including mood swings, flashbacks, nightmares, stress, headaches, and depression.  He stated that his PTSD resulted in difficulties in carrying out his responsibilities as an instructor.  

In April 2010, the Veteran submitted a statement from his former employer, which reiterated that the Veteran displayed impatience and negative behavior toward the students.  

SSA records from a June 2010 evaluation noted the Veteran's reports of nightmares, depression, flashbacks, manic episodes, occasional concentration problems, homicidal ideation, frequent irritability, as well as feelings of guilt, helplessness, and hopelessness.  He reported an episode of suicidal ideation several years prior, but had not experienced it since that time.  The examiner noted that he was well groomed and oriented to time, place, and person.  He displayed normal memory and affect. He was assigned a GAF score of 51.  The examiner opined that the Veteran's ability to sustain concentration that allowed him to maintain a routine schedule was moderately to markedly limited, as were his social relationships.  His adaptation skills were mildly limited.  

The Board finds that during the time period from April 15, 2009 and September 21, 2010, a rating of 30 percent is warranted based on evidence of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Indeed, the Veteran regularly reported experiencing nightmares, sleep impairment, mood swings, feelings of guilt, flashbacks, depression, and avoidance behaviors.  He expressed occasional feelings of irritability and angry outbursts, though his impulse control was evaluated as fair.  At his July 2009 VA examination, the Veteran was shown to have an occasional decrease in work efficiency, based upon reports of displaying impatience with his ROTC students.  He further stated, in March 2010, that his PTSD symptoms made it difficult for him to carry out his responsibilities as a ROTC instructor, which was corroborated by his former employer.  He was assigned GAF scores of 65 and 51 during this period.  As noted above, under the DSM-IV,  a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild sleep impairment) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers), and a score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Based on these factors, the Board finds that the Veteran's symptoms during this time period are more severe than those contemplated by the current 10 percent rating.  The Veteran did not demonstrate mild or transient symptoms that decrease work efficiency or an ability to perform occupational tasks only during moments of significant stress.  Rather, the Veteran's feelings of anger and sadness when discussing his military career with his students impacted his ability to perform occupational tasks.  Such symptoms more nearly approximate those contemplated in the assignment of a 30 percent rating. 

The Board, however, does not find that a rating in excess of 30 percent is warranted for this period.  As noted above, the Veteran consistently presented with good hygiene, normal speech, cooperation, normal motor skills, a normal thought process, and alertness.  He reported having good relationship with his daughter and a stable marriage to his wife of 12 years.  The Veteran was employed full time as a ROTC instructor, and stated that he had friendships with individuals from his work, church, and around the community.  Despite a report of feeling detached, the July 2009 VA examiner noted that no significant problems with employment or family relationships were reported.  He had no difficulties completing activities of daily living and was capable of managing his financial affairs.  Although he noted one occasion of suicidal ideation prior to the appeal period, as well as one instance of homicidal ideation, such does not appear congruent with the overall disability picture shown by the Veteran's own lay statements and treatment reports described above.  He consistently denied experiencing delusions, hallucinations, panic attacks, and violent outbursts.  Furthermore, he did not demonstrate ritualistic tendencies or inappropriate behaviors.  Although the evidence shows that the Veteran has some disturbance of motivation and mood (e.g., irritability, depression, and angry outbursts); this is clearly accounted for in the 30 percent rating and there is no evidence of any violent actions. Similarly, while there have been symptoms such as hypervigilance, manic episodes, and exaggerated startle responses, there is no indication that he experienced these symptoms on the near continuous basis that might more nearly resemble a rating in excess of 30 percent.  As the Veteran has not demonstrated occupational and social impairment with reduced reliability and productivity for this appeal period, a 50 percent rating is not warranted.  This evidence further indicates that the Veteran did not demonstrate occupational and social impairment with deficiencies in most areas, nor an inability to establish effective relationships; therefore a 70 percent rating is also not warranted.   

In the same vein, a 100 percent rating is also not for application during this time period, as the Veteran was not shown to be totally occupationally and socially impaired, in that he was employed full time and had numerous social relationships.   He demonstrated no correlated symptoms as itemized in the General Rating Formula for Mental Disorders, and his symptoms did not prevent the establishment of family relationships or an inability to carry out activities of daily living.  

Thus, for the reasons described above, the Board finds that a 30 percent rating, but no higher, is warranted for the time period from April 15, 2009 to September 21, 2010.

A. September 21, 2010 to the Present Day

In September 2010, the RO afforded the Veteran a VA psychological examination.  He reported experiencing sleep impairment, nightmares, mild memory impairment, markedly diminished interested in significant activities, hypervigilance, irritability, angry outbursts, and efforts to avoid thoughts, feelings, conversations, activities, places, and people that reminded him of prior traumatic events.  The examiner noted that he was casually dressed, cooperative, irritable, and displayed a dysphoric mood, normal speech and normal psychomotor activity.  His orientation, thought process, as well as attention were within normal limits.  His affect was congruent with his mood and he did not understand the outcome of his behavior.  He denied experiencing delusions, panic attacks, hallucinations, or suicidal and homicidal ideation.  He did not display inappropriate or ritualistic behavior.  His impulse control was poor and he reported episodes of violence.  

The examiner noted that the Veteran was separated from his wife.  He described having few supportive or close friendships, as he spent most of his time alone.  He stated that his mood had affected his interest in activities that he had previously enjoyed.  The examiner noted a "vastly" different picture of psychosocial functioning since the prior examination.  The Veteran reported having several weapons in his home because he was distrustful of others.  Additionally, his nightmares resulted in fitful and violent sleep.  He also reported becoming angry at his students and seeing "something different" in them. The Veteran had resigned from his position as a ROTC instructor, after an instance in which he became angry and choked a student, while threatening to harm his entire class and their families.  He did not report any problems with activities of daily living and was capable of managing his financial affairs.  He was assigned a GAF score of 55.  The examiner opined that the PTSD signs and symptoms were transient or mild and decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress.  She based her conclusion on inconsistencies among the various sources of information, including the former supervisor, who had stated that frequent medical appointments were the basis for his resignation.  Thus, the examiner stated that he continued to function at social and occupational levels similar to his last examination.  

In September 2010, a SSA psychological assessment documented moderate difficulties in maintaining social functioning.  The examiner noted adequate attention and concentration, an inhibited stream of mental activity, limited abstract reasoning, flat and restricted affect, and somewhat abnormal psychomotor activity.  The Veteran reported experiencing flashbacks, nightmares, isolation tendencies, depression, irritability, some homicidal ideation, as well as violent outbursts while working as a ROTC instructor.   He denied experiencing suicidal ideation.  He was able to manage his own finances and daily activities. He was assigned a GAF score of 60.  The examiner opined that the Veteran exhibited mild impairment in his capacity to understand and remember, sustain concentration and persistence, and adapt to changes and requirements.  

In June 2012, the Veteran screened positive for PTSD, while reporting nightmares, intrusive thoughts, avoidance tendencies, and hypervigilant behavior. 

Additionally, in June 2012, the RO afforded the Veteran another psychological examination.  He reported symptoms including nightmares, physiological reactivity to cues resembling the traumatic event, markedly diminished interest or participation in significant activities, chronic sleep impairment, irritability, angry outbursts, suspiciousness, and efforts to avoid thoughts, feelings, conversations, activities, places, and people that reminded him of prior traumatic events.

The examiner noted that the Veteran lived alone, but had close relationships with his mother and sister.  He had friendships with a few acquaintances and stated that he was distrustful of people.  He reported attending several college-level music classes and was performing well academically.  The examiner noted that he was capable of managing his financial affairs.  He was assigned a GAF score of 68.  The examiner opined that he displayed occupational and functional impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, based upon his academic performance and reports of interacting well with other people.

SSA records from June 2012 and A July 2012 evaluation noted recurrent and intrusive recollections of a traumatic experience, moderate difficulties in maintaining social functioning and concentration, persistence, or pace, as well as moderately limited memory impairment.  

In August 2012, the Veteran screened positive for PTSD, while reporting nightmares, avoidance tendencies, and hypervigilant behavior. 

VA treatment records between May 2014 and February 2016 noted that the Veteran had not sought mental health treatment since 2012 and remained in "good spirits." 

In March 2016, the Veteran submitted a statement from a former co-worker, which reiterated his reports of losing his temper with the students.  The co-worker stated that the Veteran would "enter into a combat, military mode when dealing with the students," while noting an instance in which he had restrained the Veteran from harming a student.  

Most recently, the RO afforded the Veteran a psychological examination in March 2016.  He reported symptoms including flashbacks, nightmares, physiological distress to cues resembling the traumatic event, feelings of detachment or estrangement from others, feelings of guilt, irritable behavior and angry outbursts, hypervigilance, chronic sleep impairment, concentration difficulties, depression, anxiety, difficulty in establishing and maintaining effective work and social relationships, as well as efforts to avoid thoughts, feelings, conversations, activities, places, and people that reminded him of prior traumatic events.  He displayed good hygiene, cooperation, average speech and psychomotor activity, average mood, full affect, alertness and orientation to time, person, and place, a logical thought process, as well as normal judgement, insight, and impulse control.  He denied experiencing hallucinations and delusions.  

The examiner noted that the Veteran had stopped taking college classes after three semesters due to concentration difficulties.  He was no longer engaged in any psychiatric or psychological treatment or services.  His girlfriend had filed a protective order against him, but he stated that he did not harm her and no further legal action was taken.  He was capable of managing his financial affairs and was assigned a GAF score of 61 to 70.  The examiner opined that he displayed occupational and functional impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

The Board finds that during the time period from September 21, 2010 to the present day a rating of 70 percent is warranted based on evidence of demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, and family relations.  Indeed, the Veteran regularly reported nightmares, sleep impairment, irritability, hypervigilance, angry outbursts, loss of interest in activities, avoidance behaviors, mild memory impairment, isolation tendencies, depression, anxiety, and concentration difficulties.  His impulse control was considered poor in September 2010, due to reports of violent behavior.  He was assigned GAF scores in the range of 55 to 70 during this period, which are reflective of mild to moderate PTSD, as discussed above.

Specifically, in September 2010, the Veteran reported that he had resigned from his position as a ROTC instructor due to an angry outburst in which he had choked a student and threatened his class and their families.  He experienced occasional homicidal ideation and violent outbursts as a former ROTC instructor.  He also described tendencies to become violent while asleep, due to his nightmares.  He reported that he was separated from his wife, but had relationships with his mother and sister.  He had very few close friends and preferred to be alone, as he was distrustful of others.  He had enrolled in several college classes in June 2012, but was unable to continue with school due to concentration difficulties.   In March 2016, a former co-worker further stated that on one occasion he had been required to restrain the Veteran from harming a student.  The Veteran also owned several weapons that he kept in his residence, due to feeling distrustful towards others.  Most recently, in March 2016, he reported that his former girlfriend had filed a protective order against him.  Thus, the evidence of record indicates impaired impulse control and an inability to establish and maintain effective relationships to a degree that is more reflective of a 70 percent rating.

The Board recognizes that from the time the Veteran first reported the violent outburst in September 2010, ongoing treatment reports occasionally appear to show that the Veteran's PTSD fluctuated in severity, and at times was assessed as mild or moderate in degree.  Indeed, recent treatment records indicate that the Veteran no longer seeks treatment for his PTSD and has reported an improvement in his symptoms.  That stated, the Board finds that any demonstrated remission during this time period is not necessarily demonstrative of improved symptoms such that a rating lower than 70 percent should be assigned.    

As above, the Board finds that a 100 percent rating is not warranted during this time period.  The Veteran maintains relationships with his sister and mother.  He does not exhibit gross impairment in thought processes or demonstrate memory loss for names of close relatives or his own name, and was not a persistent danger to himself or others, despite occasional violent outbursts.  He was consistently noted to demonstrate good hygiene, normal speech, normal thought processes, normal orientation, cooperation, and normal insight.  He denied experiencing delusions and hallucinations, and did not demonstrate inappropriate or ritualistic behavior.  The treatment provider noted that he was "in good spirits" in February 2016.  The Board accordingly finds that the Veteran's PTSD does not manifest in total occupational and social impairment.  

Thus, for the reasons described above, the Board finds that a 70 percent rating, but no higher, is warranted for the time period from September 21, 2010 to the present day.


Extraschedular Considerations 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.   
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).  In this case, there is no evidence raising the issue of entitlement to an extraschedular rating.

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, the combined schedular ratings account for the severity of the combined disability and there has been no specific contention to the contrary.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this regard, the Veteran was granted TDIU from June 16, 2010 to July 2, 2013, and has been rated at 100 percent since that date.  Therefore, the Board finds that the issue of entitlement to TDIU is moot and need not be further addressed.



ORDER

1. Entitlement to an increased rating of 30 percent for the period between April 15, 2009 to September 21, 2010 is granted.  

2. Entitlement to an increased rating of 70 percent for the period between September 21, 2010 to the present day is granted.  


REMAND

In March 2016, the Veteran's spouse submitted a notice of disagreement to a January 2016 decision which declined to grant entitlement to apportionment of the Veteran's VA compensation benefits.  The next step in the appellate process is for the RO to issue to the Veteran's spouse a Statement of the Case (SOC) addressing this matter.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

1. The RO must issue to the Veteran's spouse an SOC addressing the claim of entitlement to apportionment of the Veteran's VA compensation benefits.  With the SOC, the RO must furnish to the Veteran's spouse a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the applicable time period for perfecting an appeal as to this issue.   The Veteran's spouse is hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


